Name: Commission Implementing Decision (EU) 2019/609 of 11 April 2019 amending Implementing Decision 2014/709/EU as regards the use of the pathogen identification test for African swine fever, the dispatch of the pigs through areas listed in the Annex and the applicability of the Decision (notified under document C(2019) 2739) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  foodstuff;  industrial structures and policy;  means of agricultural production;  economic geography
 Date Published: 2019-04-15

 15.4.2019 EN Official Journal of the European Union L 104/92 COMMISSION IMPLEMENTING DECISION (EU) 2019/609 of 11 April 2019 amending Implementing Decision 2014/709/EU as regards the use of the pathogen identification test for African swine fever, the dispatch of the pigs through areas listed in the Annex and the applicability of the Decision (notified under document C(2019) 2739) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in the Member States or areas thereof listed in the Annex thereto (the Member States concerned). That Implementing Decision provides for prohibitions on the dispatch of consignments of domestic pigs and pig products, as well as consignments of feral pigs and feral pig products from the areas listed in the Annex thereto. It also lays down other rules aimed at preventing the spread of African swine fever, including information requirements for Member States. The animal health control measures laid down in Implementing Decision 2014/709/EU apply in parallel to those laid down in Council Directive 2002/60/EC (5), and are intended to combat the spread of African swine fever particularly at Union level. (2) Implementing Decision 2014/709/EU also provides for derogations from the prohibition on the dispatch of live pigs from certain areas listed in the Annex to that Implementing Decision subject to compliance with certain conditions. (3) The pathogen identification test (namely, virus genome detection by the polymerase chain reaction as outlined by the EU reference laboratory for African swine fever) for African swine fever is the most effective tool for an early identification of that disease, as demonstrated by the experience gained by the Member States during the evolution of that disease in the Union, and as documented by the European Food Safety Authority (EFSA) in the Scientific Report of EFSA on Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 8 November 2017; and in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the European Union, published on 29 November 2018 (6). Accordingly, the pathogen identification test for African swine fever should replace the laboratory testing currently required by the Implementing Decision 2014/709/EU. Articles 3 and 8 of that Implementing Decision should therefore be amended accordingly. (4) Provided that certain animal health conditions laid down in Implementing Decision 2014/709/EU are implemented and properly adhered to, the dispatch of live pigs from areas listed in Part II of the Annex to Implementing Decision 2014/709/EU to areas listed in Part II or III of that Annex of another Member State through adjacent areas that are already listed in the Annex forming a territorial continuity of restrictions due to African swine fever, does not pose a risk of further virus transmission as the pigs are only transported through restricted areas. Therefore, the approval of the competent authorities of the Member States of the places of transit and of destination for such trade, and certain information requirements on the Member State of origin to the Commission and the other Member States should not be required. Consequently, Article 3(4) of Implementing Decision 2014/709/EU should be amended accordingly. (5) The period of application of the measures provided for in Implementing Decision 2014/709/EU should take account of the epidemiology of African swine fever and also the timeframe set out in the Chapter on African swine fever in the Terrestrial Animal Health Code of the World Organisation for Animal Health to regain African swine fever disease-free status. Therefore, given the current epidemiological situation in the Union and in neighbouring third countries and the efforts required to combat that disease, while at the same time not imposing unnecessary restrictions on trade, the period of application of Implementing Decision 2014/709/EU should be extended until 21 April 2021. That date takes into account the date of application of Regulation (EU) 2016/429 of the European Parliament and of the Council (7) which applies from 21 April 2021 and provides for safeguard measures in the event of animal diseases. It is important to have continuity of measures against African swine fever at Union level in light of the current epidemic of that disease. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) Article 3 is amended as follows: (a) paragraph 2 is replaced by the following: 2. the pigs have been subjected to a pathogen identification test for African swine fever, carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the plan for the eradication of African swine fever referred to in the second paragraph of Article 1 of this Decision within a period of 7 days prior to the date of the movement and a clinical examination for African swine fever has been carried out on each consignment of pigs by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Commission Decision 2003/422/EC (*1) within the 24-hour period prior to the movement of the pigs, or (*1) Commission Decision 2003/422/EC of 26 May 2003 approving an African swine fever diagnostic manual (OJ L 143, 11.6.2003, p. 35);" (b) paragraph 3 is amended as follows: (i) point (a)(ii) is replaced by the following: (ii) included a clinical examination of the pigs in the holding in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC;; (ii) point (b) is replaced by the following: (b) that implements bio-security requirements for African swine fever as established by the competent authority and ensures that at least the first two dead pigs over the age of 60 days in each production unit each week have been subjected to a pathogen identification test for African swine fever that complies with the general procedures and criteria for the collection and transport of samples laid down in Chapter V of the Annex to Decision 2003/422/EC,; (c) in paragraph 4, points (a) and (b) are replaced by the following: (a) the pigs comply with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of African swine fever required by the competent authority of the Member State of the place of origin, and approved by the competent authorities of the Member States of the places of transit and of destination, prior to the movement of the pigs; however, the approval by the competent authorities of the Member States of the places of transit and of destination shall not be required when the places of origin, transit and destination of the pigs are all listed areas in the Annex and are continuous, thereby ensuring that the pigs are only moved through areas listed in the Annex; (b) the Member State of the place of origin immediately informs the Commission and the other Member States of the animal health guarantees and of the approval by the competent authorities referred to in the point (a), and authorises a list of holdings that comply with those animal health guarantees; however, that information from the Member State of origin shall not be required when the places of origin, transit and destination of the pigs are all listed areas in the Annex and are continuous, thereby ensuring that the pigs are only moved through areas that are listed in the Annex; (2) Article 8(2) is amended as follows: (a) points (b) and (c) are replaced by the following: (b) they come from a holding which implements bio-security requirements for African swine fever as established by the competent authority and ensures that at least the first two dead pigs over the age of 60 days in each production unit each week have been subjected to a pathogen identification test for African swine fever that complies with the general procedures and criteria for the collection and transport of samples laid down in Chapter V of the Annex to Decision 2003/422/EC; (c) they have been subjected to a pathogen identification test for African swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the plan for the eradication of African swine fever referred to in the second paragraph of Article 1 of this Decision within a period of 7 days prior to the date of the movement and a clinical examination for African swine fever has been carried out on each consignment of live pigs by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC within the 24-hour period prior to the movement of the live pigs; or (b) in point (d), (ii) and (iii) are replaced by the following: (ii) included a clinical examination of the pigs in the holding in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC; (iii) checked the effective application of the measures provided for in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2002/60/EC. (3) In Article 21, the date 31 December 2019 is replaced by 21 April 2021. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (6) EFSA Journal 2017;15(3):4732; EFSA Journal 2017;15(11):5068; EFSA Journal 2018;16(11):5494. (7) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1).